Citation Nr: 1205711	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Mark Lewis, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2004 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2010 rating decision, the disability rating for the Veteran's service-connected anxiety disorder was increased by the RO from 10 percent disabling to 30 percent disabling.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.   The evidence of record does not show that the Veteran's right knee disability is manifested by a moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.

2.  The preponderance of the evidence shows that the Veteran's anxiety disorder more closely approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  The criteria for an initial 50 percent disability rating for an anxiety disorder have been met.  §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in December 2008, February 2009, March 2009, April 2009, and June 2009, and October 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

With respect to the initial increased rating claims, the Board notes that a claim for an increased rating is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006), citing Dingess.

VA satisfied the notice requirements under Dingess in the aforementioned notice letters, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met. 

The Board notes that not all of the Veteran's service treatment records are found in the claims file.  In letters dated in March 2009 and June 2009, the RO notified the Veteran of the unavailability of his some of his service treatment records and provided the Veteran an opportunity to submit the identified evidence.  In June 2009, the RO issued a memorandum making a formal finding of non-availability of the service records.  This memorandum detailed the efforts of the RO to obtain military records from the appropriate federal department.  The Board's review of the claims file indicates that some of the Veteran's service treatment records have been associated with the claims file.  In any event, the Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The duty to assist also has been fulfilled as pertinent VA medical records have been requested and obtained and the Veteran was provided with appropriate VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination of all the issues decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 91994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Right Knee Disability

The Veteran essentially claims that his service-connected right knee disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  By way of brief history, the Veteran was granted service connection for his right knee disability by way of the August 2009 rating decision, with an initial 10 percent rating assigned under Diagnostic Code 5257.  Under the provisions of Diagnostic Code 5257, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee; and the maximum 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is X- ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Diagnostic Code 5003 provides for degenerative arthritis and mandates that the disability be rated upon the limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the disability is noncompensable under the appropriate diagnostic code provision for the joint involved, a 10 percent disability rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).
  
Limitation of motion of the knee is rated under Diagnostic Codes 5260 for flexion and 5261 for extension.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating, and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent disability rating, and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Turning to the merits of the claim, the Veteran's VA medical records document the treatment and assessment of his right knee disability.  An April 2009 VA treatment record includes the Veteran's report of constant right knee pain with walking, standing, and lifting.  The Veteran reported having constant right knee pain on a daily basis during a June 2009 VA orthopedic consultation.  The physical examination revealed that he demonstrated normal range of motion and strength.  He was noted to have tenderness over the medial joint and an equivocal McMurray's test.  As noted by the Veteran's VA orthopedist in a June 2009 follow up consultation, a magnetic resonance imaging study (MRI) revealed mild degenerative findings in the right knee.  The orthopedist determined that surgical intervention was not necessary and the Veteran was instead treated with a cortisone injection.  

The Veteran underwent a VA joints examination in July 2009, at which time the claims file was reviewed by the VA examiner.  The Veteran's medical history was significant for a right knee strain sustained during an in-service motorcycle accident.  He reported having pain on the medial aspect of his right knee with increased activity.  His symptoms were treated as needed with the use over-the-counter pain medication, a knee brace, and heat, with fair results.  The Veteran denied any giving way, instability, weakness, or incoordination with his right knee; however, he reported experiencing right knee pain and stiffness.  There were no reports of episodes of dislocation, subluxation, or locking.  

On the physical examination, the Veteran walked with a normal gait, without any evidence of abnormal weight bearing.  The examination revealed tenderness over the right knee, as well as the present of clicks or snaps.  There was no evidence of crepitation, grinding, instability, or patellar or meniscus abnormalities.  The Veteran demonstrated right knee flexion from 0 to 125 degrees, with pain beginning at 110 degrees, and right knee extension from -5 to 0 degrees, with pain beginning at -5.  There were no additional limitations of the right knee range of motion with repetitive testing and there were no additional reports of pain, fatigue, weakness, or incoordination.  The examiner noted that a June 2009 VA X-ray examination of the right knee revealed mild degeneration of the medial menisci without evidence of a surface tear, and mild degeneration of the patellofemoral compartments, with early chondromalacia patella.  The examiner concluded that the Veteran's right knee disability had significant effects on his usual occupation due to pain.  The effects of the Veteran's right knee disability on his usual daily activities ranged from none to moderate.  

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right knee disability.  The medical evidence of record does not show that the Veteran's disability is manifested by moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.  Although the June 2009 VA medical assessment revealed an equivocal McMurray's test and the Veteran demonstrated clicks and snaps of his right knee during the July 2009 VA joints examination, the clinical examination revealed no evidence of crepitation, grinding, instability, or patellar or meniscus abnormalities.  Indeed, the Veteran denied any episodes of giving way, instability, weakness, or incoordination of his right knee.  During the July 2009 VA examination, the Veteran demonstrated flexion to 125 degrees, with pain beginning at 110 degrees., and extension to 0 degrees, with pain beginning at -5 degrees.  While the July 2009 VA examination report also shows evidence of tenderness to palpation and some painful motion, the Veteran's symptoms at best constitutes a "slight" disability rather than a "moderate" impairment under Diagnostic Code 5257.  Additionally, the evidence does show some limitation of the right knee range of motion; however the evidence, as discussed further below, does not show that the Veteran's range of motion is more consistent with a 20 percent disability rating under either Diagnostic Code 5260 or 5261.  Accordingly, the preponderance of the evidence does not show that the next-higher, 20 percent disability rating is warranted under any of the diagnostic codes applicable to the Veteran's right knee disability.

As noted above, the Board has considered whether a rating in excess of 10 percent is warranted under Diagnostic Codes 5260 and 5261 based on evidence of a limitation of motion of the Veteran's right knee.  In this regard, the Board notes that the Veteran's right knee does not manifest flexion limited to 30 degrees or less or extension limited to 15 degrees or more at any point during his appeal.   Indeed, the Veteran has demonstrated at least 125 degrees of flexion and full extension to 0 degrees, to include pain.  Essentially, this evidence shows that while the Veteran experienced some limitation of motion in his right knee, such limitation does not rise to the level necessary for compensable ratings, let alone ratings in excess of 20 percent disabling, under Diagnostic Code 5260 and Diagnostic Code 5261.

Further, a disability rating in excess of 10 percent disabling for the right knee disability is not warranted for functional loss due to weakness, fatigability, incoordination, or pain on movement.  See  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board notes that because Diagnostic Code 5257 is not predicated on limitation of motion, the DeLuca criteria are inapplicable to this diagnostic code.  With regards to Diagnostic Codes 5260 and 5261 based on a limitation of motion, the Board notes that VA is required to take pain symptoms and weakness into account, to the extent they are supported by adequate pathology, particularly in ratings involving limitation of range of motion.  38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 204-06; VAGCOPPREC 9-98 (Aug. 14, 1998).  The Board acknowledges the Veteran's reports of increased right knee symptomatology with activity and his reports of right knee pain.  However, the VA examiner in July 2009 specifically concluded that there was no additional limitation of the right knee range of motion following repetitive testing.  As such, there is insufficient evidence of additional functional loss and right knee pathology to support a conclusion that a disability rating in excess of 10 percent is warranted under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.

The Veteran has been shown on X-ray examination to have degeneration of the right knee joint.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  In this case, the Veteran has noncompensable limitation of motion of his right knee.  However, as reflected in the August 2009 rating decision, the Veteran has been granted a 10 percent disability rating for his knee under the due based upon painful limitation of motion.  As the Veteran is already in receipt of a 10 percent disability rating based upon painful limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

In so determining, the Board recognizes the Veteran's reports of right knee pain.  While the Veteran has reported experiencing this symptom, he has not asserted any changes in the range of motion of his right knee during this time period.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's right knee disability are contemplated in the current evaluation for limitation of motion.  As noted above, the medical evidence dated throughout the period on appeal shows that the range of motion of the Veteran's right knee generally ranged from 0 to at least 110 degrees, with pain.  Even taking into account the limitation of motion due to pain, his right knee disability is still noncompensable under VA regulations.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Consideration has also been given as to whether any other diagnostic codes pertaining to the knee are applicable in this case.  However, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  Additionally, the medical evidence does not show that the Veteran has undergone any surgical procedures on his right knee during the period on appeal.  Therefore, the application of a different diagnostic code is not warranted.


Anxiety Disorder

With respect to this claim, the Veteran asserts that an initial disability rating in excess of 30 percent is warranted for his service-connected anxiety disorder. 
The Veteran's anxiety disorder is currently rated pursuant to the criteria set forth in Diagnostic Code 9400.  Under Diagnostic Code 9400, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266,, 267 (1996) (citing DSM-IV).

A GAF score of 51-60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

Turning to the merits of the claim, the Veteran underwent a VA PTSD examination in July 2009, at which time the claims file was reviewed.  The Veteran reported that his psychiatric symptomatology was manifested by a depressed mood, sleep impairments, and decreased self esteem.  The Veteran stated that he was a full time college student and that he had been an "A-B" student since his enrollment.  He stated that he had four to five close friends and that he enjoyed several leisure activities.  He denied a history of suicide attempts or violence/assaultiveness.  
He was noted to receive outpatient psychiatric treatment and to use prescription medication to treat his symptoms; he reported experiencing improved concentration and sleep with the use of his medication.

The clinical examination revealed that the Veteran presented with a clean and neat appearance and appropriate dress.  His speech was spontaneous, clear, and coherent. He was cooperative and attentive during the examination and his affect was normal.  The Veteran's thought process and content were unremarkable.  He demonstrated above average intelligence and he was able to understand the outcome of his behavior.  The examination was negative for reports of delusions or hallucinations.  With regards to obsessive/ritualistic behavior, the Veteran was noted to pain.  He reported having panic attacks and that he occasionally felt panicky while out in public.  There were no reports of homicidal or suicidal thoughts or episodes of violence.  The Veteran's impulse control was described as fair.  There were no impairments in memory on examination.  Additional psychiatric symptoms were noted to include:  intrusive memories approximately three to four times per week; nightmares; becoming "flushed" win response to triggers of his military service; attempts to avoid thinking/talking about traumatic events during his military service; difficulty recalling memories of his military service; a sense of foreshortened future due to his involvement in extreme sports; irritability; hypervigilance; and exaggerated startle response.  The examiner determined that the Veteran was able to maintain minimum personal hygiene and that he did not have any problems with his activities of daily living due to his mental disorder.  Following the examination, he was diagnosed with an anxiety disorder, not otherwise specified.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a posttraumatic stress disorder (PTSD) diagnosis.  His GAF score was reported as 60.  The examiner concluded that the Veteran did not have a total occupational and social impairment due to his psychiatric symptomatology.  He concluded that the Veteran's symptoms were not severe enough to interfere with his occupational and social functioning.

The Veteran's VA medical records reveal that the Veteran underwent psychiatric treatment.  A May 2009 medical record shows that his reported psychiatric symptomatology included:  distressing memories; avoidance behaviors; feelings of detachment; sleep impairments; irritability; and hypervigilance.   He was noted to be anxious during the mental status examination.  The examination was negative for evidence of impaired thought processes, thought content, perception, or judgment.  The Veteran's GAF score was recorded as 61.  In October 2009, he reported that his grades had slipped and that he, on his own volition, increased the dosage of his psychotropic medication because he felt the medication was not affected.  He essentially reported that he continued to experience sleep impairments.  On the mental status examination, the Veteran's mood was anxious and his affect was congruent with his mood.  There were no impairments of thought process, thought content, or perception noted.  His symptoms were noted to include insomnia, fitful sleep, nightmares, some isolation, and irritability.  The Veteran's psychotropic medications were adjusted.  

In support of his claim, the Veteran submitted letters in June 2011 from his parents, in which they described their observations as to his psychiatric symptomatology.  Essentially, his mother and father reported his symptoms to include the following:  erratic mood; panic attacks; impaired short term memory; and impaired judgment with regards to planning, decision making, and participating in risky activities.  His father further reported that the Veteran demonstrated increased irritability and insensitivity towards others.  He stated that the Veteran often isolated himself and that he had difficulty with his landlords and his co-tenants.  Similarly, the Veteran's mother reported that the Veteran had friction within his relationships with his siblings and that he had few friends.  

Additionally, the Veteran submitted a letter dated in December 2008 from his friend C.M.A. regarding his psychiatric disability.  C.M.A. stated that he had been friends with the Veteran since 2005 and essentially that his behavior had changed since his separation from the military.  He stated that the Veteran had become increasing paranoid about most life events and that he seemed to have lost interest in many of the activities he once enjoyed.  C.M.A. stated that the Veteran did not interact with his friends as frequently and that when these interactions occurred, the Veteran was very quiet and withdrawn.    

Additional VA treatment records document the Veteran's continuing psychiatric treatment.  He underwent a psychiatric assessment in February 2011, at which time he reported having anxiety and that he had not taken his medication for forty-five days.  The assessment was negative for psychomotor abnormalities and the Veteran was oriented in all spheres.  There were no impairments in cognition, thought process, thought content, or judgment.  The Veteran's mood was anxious and his GAF score was 60.  

A March 2011 VA treatment record includes his report of having two panic attacks, which were accompanied by racing thoughts, perspiration, tremulousness, and a rapid pulse.  He reported that he continued to feel anxious.  The mental status examination revealed that the Veteran's mood was slightly anxious, and that he was well groomed.  He did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  

Based on review of the foregoing, the Board finds that the evidence of record is probative of an anxiety disability picture that more nearly approximates the criteria for a 50 percent disability rating.  Overall, the evidence dated throughout the pendency of the appeal shows that the Veteran's psychiatric disability has primarily been manifested by evidence of occupational and social impairments with reduced reliability and productivity due to such symptoms as:  depression; anxiety; sleep impairments; nightmares; erratic moods; intrusive thoughts; avoidance behaviors; social withdrawal; impaired concentration and memory; history of intermittent hallucinations; increased irritability; hypervigilance; and an exaggerated startle response.  His GAF scores throughout the appeal have ranged from 60 to 61, which is overall indicative of mild to moderate impairments in social and occupational functioning.  While the July 2009 VA examiner determined that the Veteran's psychiatric symptomatology was not severe enough to interfere with his occupational and social functioning,  the Board highlights his and his family members reports of decreased memory and concentration, varying moods, social withdrawal/isolation, and difficulty getting along with others.  Indeed, the medical records show that the Veteran's psychotropic medications were adjusted in October 2009 following his report of increased symptomatology.  The Veteran's symptoms overall are significant enough to affect his daily activities to such an extent that he generally meets the diagnostic criteria for a 50 percent disability rating under 4.130, Diagnostic Code 9400. Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran's social impairments more closely approximate the criteria for a 50 percent evaluation.
    
In reaching the above determination, the Board acknowledges that the evidence does not show that the Veteran's PTSD is manifested by all of the symptomatology contemplated by a 50 percent disability rating.  Essentially, the evidence does not show that his anxiety disorder is manifested by any impairments in speech, judgment, or thinking, or that he experiences more than one panic attack on a weekly basis.  However, resolving all reasonable doubt in the Veteran's favor, the Veteran's social and occupational impairments, overall, more closely approximates the criteria for a 50 percent evaluation.

However, the Board finds that the preponderance of the evidence does not show that the Veteran's anxiety disorder more closely approximates the criteria for the next-higher 70 percent disability rating during this time period.  In this regard, the evidence is entirely negative for reports of suicidal or homicidal ideations, participation in obsessional rituals that interfere with the Veteran's routine activities, or evidence of spatial disorientation.  While the Veteran's disorder is manifested by depression and anxiety, there is no evidence that indicates he has near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  Indeed, the July 2009 VA examination revealed that the Veteran did not have problems with his activities of daily living.  Moreover, there is no evidence that the Veteran has neglected his personal appearance and hygiene, as all of the medical evidence illustrates that he was adequate in his appearance and dress.  Rather, the Veteran's complaints, including memory deficits, problems concentrating, and pacing, and the extent to which such symptoms impair his functioning are fully contemplated by a 50 percent evaluation.  Essentially, the evidence of record does not support a finding that the Veteran's anxiety disorder more closely approximates occupational and social impairments with deficiencies in most areas to warrant the next-higher 70 percent rating.

Additional Considerations

In reaching the above decisions with regards to the Veteran's claims for increased disability ratings for his service-connected right knee and anxiety disabilities, the Board has considered the Veteran's statements as to the nature and severity of the disabilities currently on appeal.  The Veteran is certainly competent to report that his current symptomatology and to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).   Although the Veteran has claimed that higher disability ratings are warranted for the claimed disabilities, due to such factors as pain, as described above, the disability ratings assigned and upheld herein take into account any functional limitation due to pain and any other reported symptomatology.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluations in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the Veteran's right knee and anxiety disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that are not contemplated by the schedular criteria.   Indeed, for the ratings upheld and assigned herein, higher ratings are available for the claimed disabilities, but the Veteran's symptomatology with respect to these disorders simply did not meet the criteria for higher ratings for any of the time periods on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased initial evaluation and increased rating claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (199), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal periods.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that increased evaluations are warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for a right knee disability is denied.

An initial 50 percent disability rating for anxiety disorder is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


